--------------------------------------------------------------------------------

Exhibit 10.1

WORKING CAPITAL LOAN AGREEMENT
(English Summary Translation)

2007 ZhengGongYin No. 0023

Borrower: Henan Gengsheng Refractories Co., Ltd (the "Borrower") Legal Address:
No.88, Dayugou Town, Gongyi City Representatives Shunqing Zhang     Lender:
China Industrial & Commercial Bank, Zhengzhou Branch, (the "Lender"), Address:
No. 34 Huayuan Road Zhengzhou City Representatives Weimin Rong

According to applicable laws and regulations of the People's Republic of China
(the "PRC"), the Borrower and Lender hereby enter into this agreement pursuant
to Borrower's application to Lender for using in the purpose of loan indicated
in Item 2.1 a short term loan (the "Loan").

1.

Loan Type



1.1 This agreement is the Short-or-medium term Working Capital Loan Agreement
(the "Loan Agreement").

2.

Purpose of Loan



2.1. The purpose of the Loan is for the purchase of raw materials.
2.2. The Borrower is not eligible to modify the Loan purpose without the consent
of the Lender in written.

3.

The Amount of Loan and the Loan Term



3.1. The amount of the Loan is RMB 20,000,000 (approximately US$ 2.94 million).
3.2. The Loan is for a term of 11 months starting from December 31, 2008 and
ending on November 23, 2009.

4.

Interest Rate and Interest Calculation



4.1. The Loan interest rate is calculated on a daily basis based on the actual
withdrawal amount and the outstanding days from the withdrawal date.
4.2. The RMB Loan interest rate is a floating Interest Rate, (upward/down)
floating upward to 15%. The executed annual interest rate is 6.1065%. The
interest rate can be adjusted on monthly basis.
4.3. The Lender shall send the written notice to the Borrower for any adjustment
of interest rate within 30 days from the adjusted date.
4.4. The interested rate shall be accordingly adjusted based on any new
adjustment regulated by the People's Bank of China.

5.

The Fund Source and the Method of Repayment



5.1 The Borrower shall repay the Loan through the following suggested fund
source but not limited to:

5.1.1. Sales revenues and net profits
5.1.2. Any fund that can be legally used

--------------------------------------------------------------------------------

5.2. The Borrower shall pay the full interest timely and repay the principal in
3 installments on the following suggested dates:

5.2.1. RMB 3,000,000, May 29, 2009
5.2.2. RMB 4,000,000, August 31, 2009
5.2.3. RMB 13,000,000, November 23, 2009

6.

Guarantee



6.1 The Loan specified hereunder shall be guaranteed through a joint and several
liabilities.

6.2 The Borrower shall assist the execution of Guarantee Contract filed as the
2008 ZhengGongYin No. 0023 Guaranty Contract entered by the Lender and the
guarantor (the "Guarantor").

6.3. The borrower undertakes to provide a new guaranty approved by the Lender
promptly upon occurrence or anticipated occurrence of any event which imposes a
material adverse effect on the financial condition and ability to implement the
guarantee duty by the guarantor.

7.

Rights and Obligations of the Borrower and Lender



7.1. The Borrower's:

7.1.1. The Borrower shall compensate the loss of the Lender's expected profits
if the Borrower repays the Loan before the above designated dates.
7.1.2. The Borrower shall only use the fund according to the contracted purpose.
7.1.3. Unless the Borrower provides notice in writing to the Lender 30 days in
advance and obtains the Lender's consent, the Borrower shall not, before paying
off the principal and interest, engage in sub-contracting, leasing, equity
restructuring, pooling, consolidating, merging, splitting, joint investment,
capital transferring, filing for restructuring, filing for dissolution, filing
for bankruptcy, and any other actions which may affect the realization of
Lender's rights.
7.1.4. The Borrower undertakes to inform the Lender in writing (1) within 7 days
of knowing any changes in the Borrower's address, scope of business, mailing
address, legal representative, and any events related to the business
registration; (2) within 5 days from the date that a material adverse event such
as a license revocation, bankruptcy, and discontinuation of the Borrower's
business occurs.

7.2. The Lender's

7.2.1. The Lender is eligible to claim for the credit penalty to related
authorities or claim to the media for the repayment while the Borrower
intentionally avoid its duties of payment of the principal and interests.
7.2.2. The Lender shall not disclose the information regarding debt, assets,
operations, and operations provided by the Borrower, except those agreed by both
parties or under legal requirement.

8.

Default Liability



8.1. The Lender is eligible to enforce the agreement and require certain
interests according the contracted terms of repayment if the Borrower repays the
Loan before the contracted terms.

8.2. The Lender is legible to deduct the repayment under the Borrower’s
industrial and commercial bank accounts opened in China when the Borrower does
not repay the loan upon maturity. The Lender shall increase the interest rate by
50% (30%-50%) of the current annual interest rate for the penalty of late
payment if the Borrower does not repay the Loan at the maturity date. The
Borrower will also be required to pay 50% interest on the interest for this
delinquency.

--------------------------------------------------------------------------------

8.3. The Lender has the right to require the Borrower to return the funds or to
terminate the agreement if the Borrower uses the funds for other than the
contracted purpose. The Lender shall penalize the Borrower to pay an additional
100% (50%-100%) of the original interest rate as the penalty for fraudulent use
of the funds from the date of violation, and the Borrower will need to pay the
interests at an additional 100 % (50%-100%) of the original rate.

8.4. The Lender shall require the partial or full refund of the issued Loan if
the Borrower does not provide any remedies within 7 days to meet the
requirements of the Lender due to any of the following violation:

8.4.1. If the Borrower provides fraudulent financial statements or deceptive
material financial information.
8.4.2. If the Borrower rejects the supervision of the Lender regarding use of
the funds and financial activities.
8.4.3. If the Borrower conducts or intends to operate any equity transfer
transactions or dispose of its assets.

9.

Effectiveness, modification, and termination



9.1. The Loan Agreement shall come into effect upon the signature (or seal) by
the legal representatives (responsible persons) or authorized representatives of
both parties, with their respective official seals affixed hereto.

9.2. The Lender shall be eligible to terminate the Loan Agreement and require
the Borrower repays the loan and all the loss compensation in advance due to any
of the following conditions:

9.2.1. The Borrower engages in closing, cession of operation or for
restructuring, revocation of business licenses.
9.2.2. The Borrower fails to provide new guarantee when any adverse events
occurs to the Guarantor resulting in the failure of guarantee.
9.2.3. The Borrower fails to repay the loan, uses the loan beyond the contracted
purpose, fails to repay interests, or other material violations.

9.3 Unless the Borrower shall provide notice in writing to the Lender 30 days in
advance for the extension of maturity along with the consent of extension of
guarantee provide by the Guarantor and obtains the Lender's consent, the Loan
Agreement shall not be extended. The terms of the Loan agreement shall be
binding until the consents extensions sought by both parties.

9.4. Upon the effectiveness, neither party shall alternate or terminate the Loan
Agreement in advance. Either party shall notify another party in writing
regarding any changes to the Loan Agreement and obtain the agreement in terms of
changes. Before the agreements reached by both parties, the terms of the Loan
Agreement shall be still binding.

10. Disputes Settlement



Any dispute arising from this Contract should be resolved through mutual
consultations. Either party shall be legible to bring the claims to People court
where the Lender is located.

11. Others

11.1. The Borrower (other debtors) shall entirely and precisely discloses any
insider relations and transactions to the Lender. The Lender shall be legible to
pursue compensation claim according to terms of the Loan Agreement and legal
proceeding when the Borrower fails to fulfill the above disclosure obligations
or any following adverse events occurred to the Borrower or the related parties
imposing adverse effects to the rights of the Lender of the Loan Agreement.

--------------------------------------------------------------------------------

11.1.1. The adverse financial situation occurs to the Borrower’s related
parties;
11.1.2. When the Borrower or its related parties were legally penalized by the
judiciary agency, taxation agency, and commerce and administrative agencies;
11.1.3. The control relations between the Borrower and its related parties have
been changed;
11.1.4. Any material economic disputes, litigation, and arbitrations occurred to
the Borrower’s related parties;
11.1.5. Any investigation occurred to the Borrower’s major investors,
re-arrangement of executive members, and possible criminal claims resulting in
the restriction of freedom.
11.1.6. Any events occurred to the Borrower’s related parties imposing material
adverse influence to the Borrower.

The related parties are defined as the parent company of the Borrower, the
subsidiaries of the Borrower, the subsidiaries owned by the Borrower’s parent
company, the controlling shareholder of the Borrower, the major investor of the
Borrower, the joint-venture of the Borrower, the co-operating companies of the
Borrower, and the family members or the major (controlling) investors of the
Borrower.

12. Supplementary Provisions

12.1. Any supplemental related documents and materials are inseparable
components of this Loan Agreement and have the same legal effect as this Loan
Agreement.

12.2. This Loan Agreement has two originals, which are identical to each other,
with each of the parties holding one copy. There are several duplicates for
future reference.

Borrower: Lender: Henan Gengsheng Refractories Co., Ltd China Industrial &
Commercial Bank, Zhengzhou Branch (Official Corporate Seal) (Official Corporate
Seal) /s/Shunqing ZHANG /s/Weimin Rong Date: December 31, 2008 Date: December
31, 2008

 

--------------------------------------------------------------------------------